Citation Nr: 0416357	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk








INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1967.  The veteran also reported National Guard 
service from May 1983 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the veteran's claim of entitlement 
to service connection for hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is contending that his work aboard ship in the 
boiler room caused or aggravated his hearing loss.  His 
administrative records show that he served in the Navy and 
was trained as a machinist's mate.  

The audiological evaluation conducted at the entrance 
examination showed hearing loss (American Standards 
Association units converted to International Standards 
Organization units).  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (The threshold for normal hearing is from 0 to 20 
decibels; higher threshold levels indicate some degree of 
hearing loss).  The report notes a hearing defect, left, high 
frequency. However, an audioligical evaluation was not 
conducted at the time of the separation examination.  The 
veteran indicated he served in the National Guard from May 
1983 to May 1984.  The Board is of the opinion that any 
medical records associated with this service should be 
obtained.  The Board also is of the opinion that a VA 
examination is warranted in this case.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should contact the veteran and 
ask him to identify his National Guard 
unit and to the extent possible it's 
location.

3. The RO should contact the appropriate 
organization, to include the National 
Personnel Records Center, the Army 
Reserve Personnel Center (ARPERCEN), the 
veteran's National Guard unit, and any 
other pertinent locations in order to 
obtain the medical records associated 
with his service in the National Guard, 
particularly any entrance and separation 
examinations.

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
specialist in ear disorders (M.D.) in 
order to determine the nature, severity 
and etiology of any hearing loss.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review in 
conjunction with the examination.  It is 
requested that the examiner obtain a 
detailed military and civilian history of 
noise exposure.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any hearing 
loss diagnosed is related to in service 
noise exposure.  If the examiner finds 
that the hearing loss existed prior to 
service it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the preservice hearing 
loss underwent a chronic increase in 
severity as a result of the inservice 
noise exposure.  A complete rationale for 
any opinion expressed should be provided.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




